Citation Nr: 1638836	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-15 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel





INTRODUCTION

The Veteran had active duty service from June 1965 to June 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) rating decision in October 2009 that inter alia, denied service connection for (1) bilateral hearing loss and (2) tinnitus.  A December 2015 Board decision (by a VLJ other than the undersigned) remanded the case for additional development.  The case has now been assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

The December 2015 Board remand instructed the AOJ to secure a medical opinion to determine the nature and cause of the Veteran's bilateral hearing loss and tinnitus, to address the validity of the service entrance examination and service separation examination audiometry (specifically whether or not the tests are consistent and should be accepted at face value and whether or not they indeed reflect that the Veteran's hearing acuity improved in service), and if the Veteran's hearing loss and tinnitus were unrelated to his service to identify the cause considered more likely.  

The Board finds that the January 2016 VA addendum opinion obtained in conjunction with the December 2015 remand is inadequate.  The January 2016 consulting audiologist opined that the Veteran's current bilateral hearing loss is less likely than not caused by or a result of in-service noise events because the Veteran's enlistment and separation pure tone audiograms showed normal pure tone thresholds.  He also noted there was no mention of hearing loss or ear problems on his separation medical exam questionnaire.  However, the consulting audiologist did not discuss the cause of the Veteran's tinnitus, the validity of the service entrance and separation examination audiometry, or identify a more likely cause for the Veteran's bilateral hearing loss.  

Because there has not been substantial compliance with the instructions in the Board's previous remand, a remand to ensure compliance is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Veteran's record indicates he began receiving Social Security Disability Insurance (SSDI) payments in May 2001.  However, the claims file does not contain any record from the Social Security Administration (SSA) since January 2008 or any SSA medical records since April 2001.  Because SSA records are constructively of record and because medical records underlying an award of SSA disability benefits may contain pertinent information, they must be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain from SSA complete copies of all records pertaining to the Veteran's claims for SSA disability benefits, including copies of any/all decisions allowing and/or denying him such benefits and of all medical evidence considered.  If such records are unavailable (or are not shown to have existed), it should be so noted for the record, with explanation.

2. After the above development is completed, the AOJ should arrange for the record to be forwarded to an audiologist.  Based on a review of the Veteran's record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

Based on the factual evidence of record, please identify the likely cause of the Veteran's hearing loss disability AND tinnitus.  Specifically, is it at least as likely as not (defined as a 50 percent or greater probability) that his bilateral hearing loss and tinnitus are related to his service or were incurred or aggravated therein, to include as due to noise trauma associated with his military occupations (aggravation means the disability increased in severity beyond its natural progression).

The rationale for the opinion should discuss the validity of the service entrance examination and service separation examination audiometry (i.e. whether or not the tests are consistent and should be accepted at face value and whether or not they indeed reflect that the Veteran's hearing acuity improved in service).  If the examiner concludes that the Veteran's hearing loss and tinnitus are not related to his in-service noise trauma, the examiner should identify the cause considered more likely (and explain why that is so).

The consulting audiologist should include rationale with all opinions.

3. The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and returned the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




